                    Case 8:20-bk-03608-CPM            Doc 71      Filed 05/27/20       Page 1 of 5




                                                ORDERED.
         Dated: May 26, 2020




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION
                                       www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                                   Case No. 8:20-bk-03608-CPM
                                                                     Chapter 11

                                                                     Jointly Administered with:
CFRA, LLC
CFRA TRI-CITIES, LLC                                                 Case No. 8:20-bk-03609-CPM
                                                                     Case No. 8:20-bk-03610-CPM

                                      Debtors.
                                                              /

                 ORDER AUTHORIZING THE DEBTORS (I) TO RETAIN
               FOCUS MANAGEMENT GROUP USA INC. TO PROVIDE A
          CHIEF RESTRUCTURING OFFICER AND ADDITIONAL PERSONNEL
           AND (II) TO DESIGNATE J. TIM PRUBAN AS THE DEBTORS’ CHIEF
         RESTRUCTURING OFFICER, NUNC PRO TUNC, TO THE PETITION DATE

             This matter came before the Court upon the Motion (the “Motion”)1 [Docket No. 20] of

the above-captioned Debtors for entry of an Order, pursuant to sections 105(a) and 363(b) of the

Bankruptcy Code, authorizing the Debtors (i) to retain Focus Management Group USA Inc.

(“Focus”) to provide a CRO and additional personnel, as set forth in the Engagement




1
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
             Motion.



36981222.4 05/22/2020
                    Case 8:20-bk-03608-CPM         Doc 71    Filed 05/27/20     Page 2 of 5

                                                                          Case No. 8:20-bk-03608-CPM


Agreement, a copy of which is attached to the Motion as Exhibit B and (ii) to designate J. Tim

Pruban (“Mr. Pruban”) as the Debtors’ CRO, nunc pro tunc to the Petition Date.

             The Court has jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157(b). The Debtors assert that venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

             The relief requested in the Motion is in the best interests of the Debtors, their estates and

creditors. Upon the Motion and the Pruban Declaration attached as Exhibit C to the Motion, it

appears that neither Focus nor Mr. Pruban holds nor represents any interest adverse to the

Debtors’ estates; and it appearing that no further notice is necessary for purposes of entry of this

Interim Order. The Court adopts the following procedure for the engagement of Focus on an

interim basis. The Court will enter this order approving retention of Focus on an interim basis

until a final hearing can be convened, at least twenty-one days post-petition, after notice to

parties in interest and the United States Trustee. All objections will be preserved until the final

hearing at which time the Court will review any such objections de novo and determine the

merits of the Motion. This procedure complies with the requirements of Fed. R. Bankr. P. 6003,

to the extent applicable.

                        Having reviewed the Application and the Pruban Declaration, the Court hereby

ORDERS as follows:

             1.         The Motion is GRANTED on an interim basis as set forth herein.

             2.         The terms of the Engagement Agreement are reasonable terms and conditions of

employment and are hereby approved.




36981222.4 05/22/2020
                                                       2
                    Case 8:20-bk-03608-CPM          Doc 71      Filed 05/27/20     Page 3 of 5

                                                                            Case No. 8:20-bk-03608-CPM


             3.         The Debtors are authorized to retain Focus, nunc pro tunc to the Petition Date, to

provide a CRO and the additional personnel, pursuant to sections 105(a) and 363(b) of the

Bankruptcy Code and the terms set forth in the Motion and the Engagement Agreement, subject

to the following terms, which apply notwithstanding anything in the Motion or the Engagement

Agreement to the contrary:

                        (a)    Focus and its affiliates shall not act in any other capacity (for example,
                               and without limitation, as a financial advisor, claims agent/claims
                               administrator, or investor/acquirer) in connection with the above-
                               captioned cases.

                        (b)    In the event the Debtors seek to have Focus personnel assume executive
                               officer positions that are different than the position disclosed in the
                               Motion, or to materially change the terms of the engagement by either (i)
                               modifying the functions of personnel, (ii) adding new personnel, or (iii)
                               altering or expanding the scope of the engagement, a motion to modify the
                               retention shall be filed.

                        (c)    Focus shall file with the Court with copies to the Notice Parties, a report
                               of staffing on the engagement for the previous month. Such report shall
                               include the names and functions filled of the individuals assigned and a
                               summary chart that describes the services provided, identifies the
                               compensation earned by each executive officer and staff employee, and
                               itemizes the expenses incurred for the relevant period. Time records shall
                               (i) be appended to the staffing reports and (ii) contain detailed time entries
                               describing the tasks performed on a daily basis and the corresponding
                               charges (time multiplied by hourly rate). Any party in interest shall have
                               14 days after the date each staffing report is filed and served on the Notice
                               Parties to object to such staffing report. In the event an objection is raised
                               and not consensually resolved between the Debtors and the objecting
                               party, all staffing and compensation shall be subject to review by the
                               Court. Upon receipt of any objection, the Debtors shall deduct an amount
                               equal to the amount objected to from the next weekly payments to Focus
                               until such objection is resolved, either consensually or by Court order. For
                               avoidance of doubt, the “Notice Parties” shall include those parties
                               described in the Motion as well as the Debtors’ pre-petition secured
                               lenders and their counsel and IHOP Restaurants LLC, IHOP Franchisor
                               LLC, and/or IHOP Leasing LLC and their counsel.

                        (d)    No principal, employee or independent contractor of Focus and its
                               affiliates shall serve as a director of the Debtors during the pendency of
                               the above-captioned cases.



36981222.4 05/22/2020
                                                         3
                    Case 8:20-bk-03608-CPM          Doc 71     Filed 05/27/20     Page 4 of 5

                                                                           Case No. 8:20-bk-03608-CPM



                        (e)    Subject to the rights of parties-in-interest to object as set forth in
                               paragraph (c) above, the Debtors are authorized, but not directed, to pay,
                               in the ordinary course of business, all amounts invoiced by Focus for fees
                               and expenses incurred in connection with Focus’s retention.

                        (f)    For a period of three years after the conclusion of the engagement, neither
                               Focus nor any of its affiliates shall make any investments in the Debtors or
                               the Reorganized Debtor(s).

                        (g)    Notwithstanding any provision of the Engagement Agreement to the
                               contrary, Focus shall disclose any and all facts that may have a bearing on
                               whether Focus, its affiliates, and/or any individuals working on the
                               engagement have any interest adverse to the interests of the Debtors’
                               estates or of any class of creditors or equity security holders, or other
                               parties in interest by reason of any direct or indirect relationship to,
                               connection with, or interest in, the Debtors, or for any other reason. The
                               obligation to disclose identified in this subparagraph is a continuing
                               obligation.

                        (h)    Notwithstanding anything in the Engagement Agreement to the contrary,
                               the Debtors shall indemnify Focus and the CRO to the same extent as the
                               most favorable indemnification it extends to its officers, directors and
                               managers, whether under the Debtors’ bylaws, their certificates of
                               incorporation, or otherwise, and no reduction or termination in any of the
                               benefits provided under any such indemnities shall affect the benefits
                               provided to Focus and the CRO.

             4.         The Debtors are authorized, nunc pro tunc to the Petition Date, to appoint Mr.

Pruban as CRO.

             5.         To the extent there is inconsistency between the terms of the Engagement

Agreement, the Motion, and this Order, the terms of this Order shall govern.

             6.         Except as otherwise required by this Order, Focus shall not be subject to any

order of this Court governing the procedures for interim compensation for professionals, and the

Debtors are authorized to compensate Focus on a weekly basis in accordance with the terms of

the Engagement Letter without further order of the Court. For avoidance of doubt, nothing




36981222.4 05/22/2020
                                                        4
                    Case 8:20-bk-03608-CPM           Doc 71     Filed 05/27/20      Page 5 of 5

                                                                             Case No. 8:20-bk-03608-CPM


herein shall be construed as limiting the Court’s authority to consider and approve any

compensation for Focus in these Cases.

             7.         The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

             8.         Notwithstanding the possible applicability of Rules 6004(h), 7062 and 9014 of the

Federal Rules of Bankruptcy Procedure or otherwise, the terms and conditions of this Order shall

be immediately effective and enforceable upon its entry.

             9.         The Court shall conduct a further hearing (the “Final Hearing”) to consider final

approval of the Motion on May 29, 2020 at 2:30 p.m., at the Sam M. Gibbons United States

Courthouse, 801 North Florida Avenue, Tampa, Florida 33602.

             10.        Entry of this Interim Order is without prejudice to the rights of any party in

interest to interpose an objection to the Motion, and any such objection will be considered on a

de novo basis at the Final Hearing.

             11.        This Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                                       # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




36981222.4 05/22/2020
                                                          5
